Exhibit 10.19


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of the 25th day
of June, 2009, by and between Nanchang Best Animal Husbandry Co., Ltd., a
corporation organized under the laws of the People's Republic of China (the
"Company"), and Junhong Xiong (the "Executive").
 
WHEREAS, the Company desires to set forth the nature and terms upon which the
Company will employ Executive, including the amount of compensation and other
benefits to be provided to Executive and any of the rights of the Executive in
the event of the Executive's termination of employment with the Company.  The
Executive is willing to commit to serve the Company on the terms and conditions
herein provided.
 
NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:
 
1.           Employment.  The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to serve the Company, on the terms and conditions
set forth herein.  So long as Executive is employed by the Company, Executive
shall devote substantially all of his business time and energy and his best
efforts to the performance of his duties as an employee of the Company.
 
2.           Term.  The term ("Term") of Executive's employment under Section 1
will commence on the date hereof (the "Effective Date") and shall continue until
the third anniversary of the Effective Date, subject to renewal or earlier
termination as may be set forth in this Agreement.
 
3.           Position and Duties.  Subject to the ultimate control of the
Company, the Executive shall serve as the Chief Executive Officer of the Company
and its parent, AgFeed Industries, Inc. ("AgFeed"), and shall handle such
responsibilities and duties as are normally associated with this position and as
may be delegated by the Chairman of AgFeed from time to time, including, but not
limited to supervising and controlling all of the business and affairs of the
Company.  The Executive shall report directly to the Chairman of AgFeed.
 
4.           Compensation and Related Matters.
 
(a)           Base Salary.  During the Executive's employment with the Company,
the Company shall pay to the Executive a base salary at a rate of Thirty Six
Thousand Dollars ($36,000) per annum (Three Thousand Dollars ($3,000 per
month), commencing on the Effective Date.  The Chairman of AgFeed, together with
AgFeed's Compensation Committee, shall review the Executive's performance and
base salary no less than annually and shall decide whether to grant any increase
or decrease in the Executive's base salary and, if so, the amount of such
increase or decrease based upon such review.
 
(b)           Payment of Base Salary.  The base salary (as determined in
accordance with Section 4(a)) shall be to the Executive in immediately available
funds by wire transfer as directed by the Executive no less frequently than
monthly in arrears.
 
(c)           Bonuses.  The Executive shall be eligible for and may receive
bonuses.  The amount, if any, and timing of any bonuses, shall be solely within
the discretion of the Company.
 
(d)           Expenses.  During the Term, the Executive shall be entitled to
receive prompt reimbursement for all pre-approved expenses incurred by the
Executive in performing services hereunder, including all expenses of travel and
lodging while on business at the request of and in the service of the Company,
provided that such expenses are incurred and accounted for in accordance with
the policies and procedures established by the Company.

 
 

--------------------------------------------------------------------------------

 
 
(e)           Benefits.  The Company shall provide the Executive with welfare
benefits in accordance with the Company's employee manual.
 
(f)           Vacation.  The Executive will be entitled to receive vacations as
specified in the Company's employee manual.
 
5.           Directors and Officers Liability Insurance.  During the term of
this Agreement, AgFeed shall have in force and effect (at its own cost)
Directors and Officers Liability Insurance, with coverage in such amounts as may
be deemed appropriate by AgFeed’s Board of Directors.  The Executive shall be a
covered employee under such insurance.
 
6.           Termination.
 
(a)           The Executive's employment under this Agreement may be terminated
by the Executive or the Company at any time, with or without Cause (as defined
below).
 
(b)           In the event of termination by the Company without Cause, or in
the event of the Executive's death or disability or a Constructive Termination
(as defined below), the Company shall pay the Executive a lump sum severance
amount equal to Two Hundred Thousand  Dollars ($200,000).  In the event of
termination by the Company with Cause, or if the Executive voluntarily
terminates his employment, then the Executive shall not be entitled to the
severance payment described in Section 6(b).
 
(c)           In the event of termination by the Company without Cause, or in
the event of the Executive's death or disability or a Constructive Termination,
any options granted to the Executive (including the Option) shall vest
immediately and may be exercised in full or in part within one (1) year from the
date of termination, the Executive's death or disability, or Constructive
Termination.  The effect of any other termination of the Executive's employment
on options granted to the Executive shall be the immediate cancellation and
forfeiture of any unexercised portion of the Option (whether or not vested).
 
(d)           For the purposes of this Agreement, "Cause" shall mean (1) a
refusal, failure, or inability to perform any reasonable assigned duties; (2) a
material breach or violation of this Agreement; (3) conduct by the Executive
that constitutes gross negligence or wilful misconduct; (4) material failure to
follow AgFeed's or the Company's policies, directives, or orders applicable to
AgFeed or Company employees holding comparable positions; (5) intentional
destruction or theft of AgFeed or Company property or falsifications of AgFeed
or Company documents; (6) conviction of a felony or any crime involving moral
turpitude or a misdemeanor where imprisonment in excess of fifteen (15) days is
imposed; or (7) violation of AgFeed's Code of Conduct.
 
(e)           For the purposes of this Agreement, "Constructive Termination"
shall mean: (1) material reduction by the Company of the scope of the
Executive's duties for forty (40) consecutive Business Days, (2) a material
reduction in the Executive's base salary, or (3) the continued assignment to the
Executive of any duties materially inconsistent with the level of his position
with the Company; provided that none of the foregoing events shall be deemed to
result in a Constructive Termination if the Executive consents to such events or
if such events are the result of actions of the Company or its Board of
Directors that are applicable to all officers of the Company.
 
(f)           The Company may extend the Term of this Agreement for successive
two year terms so long as the Company provides the Executive at least sixty (60)
calendar days advance written notice and with the consent of the Executive prior
to the expiration of the Term.
 
(g)           A “Business Day” means any day other than (1) a Saturday, Sunday
or legal holiday, or (2) a day on which commercial banks in Beijing, PRC are
authorized or required by law to close.

 
 

--------------------------------------------------------------------------------

 
 
7.           Confidential Information.  In the course of the Executive’s
employment with the Company, the Executive may become aware of confidential
information including, without limitation, financial information, computer
system and software designs, customer lists, market research, strategic plans,
and other non-public or similar information that relates to the business of
AgFeed, the Company and their affiliates, investors, business partners,
customers and/or clients.  The Executive will not use or disclose any such
confidential information of AgFeed, the Company and their affiliates, investors,
business partners, customers or clients except in the course of his duties to
AgFeed or the Company or unless ordered to do so by a court of competent
jurisdiction (in which latter case the Executive will promptly inform AgFeed or
the Company of such order).  The Executive will comply with AgFeed’s or the
Company's policies and procedures for the protection of confidential
information.  Further, the Executive’s obligation not to disclose or use such
confidential information will continue after the termination of the Executive’s
employment for whatever reason.  Confidential information excludes any
information which was not obtained from AgFeed or the Company (or a director,
officer, employee or agent of AgFeed or the Company) or which is or becomes
known by the public or in AgFeed’s or the Company's industry other than by a
breach by the Executive of a confidentiality obligation to AgFeed and the
Company.
 
8.           Non-Solicitation and Non-Compete
 
(a)           The Company and the Executive agree that until the Termination
Date, the Executive shall devote substantially all of his working time to the
business and affairs of AgFeed and the Company.
 
(b)           The Executive agrees that for a period of twelve (12) months
following the date of termination of the Executive’s employment with the Company
for any reason (the “Termination Date”), the Executive will not, and will not
assist anyone else to, directly or indirectly solicit or induce any of AgFeed or
the Company’s employees to terminate their employment with AgFeed or the Company
or divert, interfere with or take away from AgFeed or the Company any person,
company or entity which, within the six month period immediately preceding the
Termination Date, was an investor, customer, client, supplier, business partner,
prime contractor, subcontractor, employee or independent contractor of AgFeed or
the Company.
 
(c)           From the Termination Date and for a period of twelve (12) months
thereafter, the Executive agrees that he will not, directly or indirectly, as an
equity owner, director, employee, consultant, lender, agent or in any other
capacity, (1) engage or participate in, or have any interest in any corporation,
entity or other person that engages or participates in any actual, contemplated,
or proposed business or activity engaged or participated in by AgFeed or the
Company or their subsidiaries on the Termination Date, or (2) engage or
participate in, or have an interest in any corporation, entity or other person
that participates in a merger, acquisition or consolidation with AgFeed or the
Company or any of their subsidiaries.
 
(d)           For purposes of Section 8(c), the Executive will be deemed
directly or indirectly to be engaged or participating in the operation of such a
business or activity, or to have an interest in a corporation, entity or other
person, if he is a proprietor, partner, joint venturer, shareholder, director,
officer, lender, manager, employee, consultant, advisor or agent or if he,
directly or indirectly (including as a member of a group), controls all or any
part thereof; provided, that nothing in Section 8(c) shall prohibit the
Executive from holding less than five percent (5%) of a class of an entity's
outstanding securities that are listed on a national securities exchange or
traded in the over-the-counter market.
 
9.           Binding Agreement.  This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.  If the Executive should die while any
amounts would still be payable to the Executive hereunder if the Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive's devisee,
legatee, or other designee or, if there be no such designee, to the Executive's
estate.  This Agreement and all rights of the Company hereunder shall inure to
the benefit of and be enforceable to the Company, and its successors and
assigns.

 
 

--------------------------------------------------------------------------------

 
 
10.           Prior Agreements.  All prior agreements between the Company and
the Executive with respect to the employment of the Executive are hereby
superseded and terminated effective as of the date hereof and shall be without
further force or effect.
 
11.           Miscellaneous.  No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by the Executive and a duly authorized officer of the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.
 
12.           Governing Law/Venue.  This Agreement shall be governed by and
construed under the laws of the PRC, without regard to that country's conflicts
of laws principles.
 
13.           Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
14.           Severability; Headings.  If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative.  The
paragraph headings herein are for reference purposes only and are not intended
in any way to describe, interpret, define or limit the extent of intent of the
Agreement or of any part hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
date and year first above written.
 

 
COMPANY:
         
NANCHANG BEST ANIMAL HUSBANDRY CO., LTD.,
             
By:
/s/ Gerard Daignault
   
Name:  Gerard Daignault
   
Title:  Chief Operating Officer
         
EXECUTIVE:
                
/s/ Junhong Xiong
   
Junhong Xiong
 


 
 

--------------------------------------------------------------------------------

 
